Memorandum of Decision

PER CURIAM:
In 1981, defendant pleaded guilty to forgery, a second degree felony. At sentencing, he was given probation on condition that he pay a $1,000 fine and $402.46 in restitution. When he admitted his noncompliance with these conditions in 1986, his probation was revoked, and he received a reduced sentence of one to five years’ imprisonment.
On appeal from this sentence, defendant’s appointed counsel filed an Anders brief1 and a request to withdraw on the ground that there was no arguable legal issue. Defendant was provided with a copy of the brief filed on his behalf, and no additional arguments or issues have been separately raised by him. He has filed nothing with this Court.
We have carefully reviewed the record below and find no error. Defendant raises no cognizable issue on appeal that is properly supported by the record of the proceedings below. His general claim that he was wrongfully sentenced is without merit. State v. Rodriguez, 718 P.2d 395 (Utah 1986). We conclude that the appeal is wholly frivolous and affirm his conviction. In view thereof, we also grant the motion of counsel to withdraw.
Defendant’s conviction and sentence are affirmed on the merits.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967); State v. Clayton, 639 P.2d 168 (Utah 1981).